
	

113 HR 2619 IH: Medicare Respiratory Therapist Access Act of 2013
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2619
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Mr. Lewis introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for Medicare coverage of pulmonary self-management education and
		  training services furnished by a qualified respiratory therapist in a physician
		  practice.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Respiratory Therapist Access
			 Act of 2013.
		2.Medicare coverage
			 of pulmonary self-management education and training services furnished by a
			 qualified respiratory therapist in a physician practice
			(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (EE);
					(B)by adding
			 and at the end of subparagraph (FF); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)pulmonary self-management education and
				training services (as defined in subsection
				(iii)(1));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(iii)Pulmonary
				Self-Management Education and Training Services; Eligible Individual; Qualified
				Respiratory Therapist
							(1)For purposes of subsection (s)(2)(GG), the
				term pulmonary self-management education and training services
				means patient education and training services furnished to an individual
				diagnosed with a chronic lung disease, including such a disease described in
				paragraph (2), by a qualified respiratory therapist (as defined in paragraph
				(3)) in a physician practice but only if the physician who is managing the
				chronic lung disease of the individual determines, in accordance with a
				comprehensive plan of care related to the treatment of the individual for the
				chronic lung disease, that such services are needed to ensure therapy
				compliance by the individual or to provide the individual with necessary skills
				and knowledge (including skills related to proper inhaler techniques) to
				participate in the management of the individual’s chronic lung disease.
							(2)For purposes of paragraph (1), a chronic
				lung disease described in this paragraph is any of the following:
								(A)Chronic
				obstructive pulmonary disease (COPD), including emphysema and
				bronchitis.
								(B)Asthma.
								(C)Pulmonary
				hypertension.
								(D)Pulmonary
				fibrosis.
								(E)Cystic
				fibrosis.
								(3)For purposes of paragraph (1), the term
				qualified respiratory therapist means an individual who—
								(A)is credentialed by
				a national credentialing board recognized by the Secretary;
								(B)(i)is licensed to practice
				respiratory therapy in the State in which the respiratory therapy services are
				performed; or
									(ii)in the case of an individual in a
				State which does not provide for such licensure, is legally authorized to
				perform respiratory therapy services (in the State in which the individual
				performed such services) under State law (or the State regulatory mechanism
				provided by State law);
									(C)is a registered
				respiratory therapist; and
								(D)holds at a minimum
				either a bachelor’s degree or other advanced degree from an accredited school
				of higher education in a health science
				field.
								.
				
